Citation Nr: 0207915	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  96-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
June 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In November 1997 and November 1998, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.


FINDING OF FACT

The competent and objective medical evidence of record 
demonstrates that a low back disorder was not present in 
service or manifested within one year thereafter, and the 
evidence preponderates against a finding that any currently 
diagnosed low back disorder is related to service or any 
incident of service.


CONCLUSION OF LAW

A low back disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3,159, 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran has contended that he developed a low back 
disorder as a result of injuries sustained in combat during 
the Korean Conflict in mid-1951.  He asserts that he was 
rendered unconscious by a concussion grenade, treated at a 
combat aid station, and evacuated to Japan.  In Japan, the 
veteran said he was placed in a body cast for several months, 
and that his treatment occurred either in "Camp Phi Mia 
Hospital" or at the First Cavalry Station, Camp Omiea, in 
Omiea, Japan.  

The record on appeal indicates that, unfortunately, most of 
the veteran's service medical records were destroyed in a 
1973 fire.  A June 2000 report from the National Personnel 
Records Center (NPRC) in response to a request for records 
indicates there were no sick reports on file for the 
veteran's unit during 1951, and morning reports show "vet 
duty to absent sick hospital", Korea, March 8, 1951, and 
returning to duty March 12, 1951.  The records do not 
indicate for what the veteran was treated.  The NPRC's 
September 2000 response to the RO's requests for the 
veteran's in-patient clinical records at the First Cavalry 
Hospital at Camp Omiea, Japan, reflects that there were no 
hospital records on file for the veteran in 1951 at the 
facility he had identified. 

The evidence of record does include the veteran's June 1952 
discharge examination report, which reveals that his spine 
and lower extremities were normal upon clinical evaluation.  
The veteran's Report of Separation From the Armed Forces of 
the United States (DD Form 214) shows that he was awarded the 
Combat Infantryman Badge, evidencing that he is a combat 
veteran, but it does not reflect any decoration indicative of 
wounds or injuries.  That document also reveals that the 
veteran served in Japan, but it does not confirm any time 
spent in that country as a medical patient.  

The first post-service medical evidence documenting any back 
complaints is from 1964.  According to VA medical records, 
the veteran was hospitalized from October to November of that 
year for treatment of bronchial asthma, gastric distress, and 
low back pain.  The records show he was hospitalized for 
approximately two weeks due to progressive shortness of 
breath and frequent asthmatic attacks having lasted five 
weeks.  He had pains in the small of his back that radiated 
up the right side of the spine, into the right hip, and down 
the right lower extremity.  The hospital summary indicates 
the pains were present for several years, and that the 
veteran had been told previously that he had a slipped disc.  
Recently, he also had left flank-radiating pain, associated 
with indigestion.  On clinical evaluation, he complained of 
tenderness to percussion of the lumbosacral area, but there 
was no paravertebral muscle spasm present.  He also 
complained of pain in the right hip and the left calf.  X-
rays of the lumbosacral spine were unremarkable, although it 
was noted that the bone structure of the lumbosacral area was 
relatively small compared to the veteran's total body size.  
While hospitalized, the veteran was treated for a chronic 
anxiety reaction of moderate degree.  Discharge diagnoses 
were not referable to a back disorder of any kind.

In June 1983, private medical records document that the 
veteran was hospitalized for treatment of a right finger 
injury, at which time he denied a past medical history of 
major illnesses or surgery.  The private medical records 
reflect that he underwent a herniorrhaphy and bilateral 
vasectomy the same month.  According to a history taken at 
admission, the veteran worked for the Georgia Waste System 
and apparently did "heavy lifting". 

On a Veteran's Application for Compensation or Pension (VA 
Form 21-526) received in August 1983, the veteran indicated 
that he had arthritis, which reportedly had begun in 1982.

Private medical records show that the use of a "spine 
board" was noted on a January 1990 emergency room record, 
when the veteran was seen after being involved in a motor 
vehicle accident.  The veteran was seen again in July 1990 
for complaints of left flank pain, noted to have been 
incurred in a motor vehicle accident. 

The next evidence of low back complaints is from July and 
August 1991, when the veteran was treated for acute lumbar 
pain following a motor vehicle accident.  Private medical 
records dated at the time reflect that X-rays taken in July 
1991 had revealed mild hypertrophic changes of the lower 
lumbar vertebral bodies, probable narrowed L5-S1 disc space, 
and slight sclerosis of the facet joints at L5-S1. 

On a 1992 application for VA benefits (VA Form 21-526), the 
veteran did not report a back disorder but indicated that he 
had arthritis which reportedly had begun in 1963.  Private 
medical records document that the veteran was treated for 
complaints of neck and leg pain sustained in a motor vehicle 
accident in April 1992.  

A December 1992 VA examination report reflects the veteran's 
complaint of persistent low backache that began in the early 
1950's and increased in severity over the years.  The veteran 
also stated that he had never suffered trauma to his back.  
The pertinent diagnosis was probable osteoarthritis of the 
lumbosacral spine.

In October 1994, the RO received the veteran's application 
for the benefits which are currently the subject of this 
appeal.  Then, and at his October 1996 personal hearing at 
the RO, he described his contentions as set forth above.  

In December 1995, the veteran submitted a statement from his 
sister and brother, in which they recalled having been 
advised by the Red Cross in 1951 that the veteran had been 
wounded and was receiving treatment at Camp Omeia Hospital.  

As noted, at his October 1996 personal hearing at the RO, the 
veteran said he sustained a back injury caused by the 
explosion of a concussion grenade in service, and could only 
recall awakening in a hospital in Japan.  He indicated that 
he was in a full body cast for three months at Camp Phi Mia 
Hospital, and had back pain and soreness after he returned to 
the United States, and post-service.  He testified that he 
had initially sought medical treatment for his back from Dr. 
Claytor approximately one and one half years after discharge.  
The veteran reported that he currently had arthritis, and 
experienced limitation of motion and restricted activities 
due to the back injury, for which he took pain medication.  
He denied having any other back injury other than that in 
service.  The veteran's wife, whom he married in 1953, after 
his discharge from service, confirmed his post-service back 
problems.

According to a March 1998 VA examination report, the veteran 
gave a history of sustaining injury from a hand grenade blast 
in Korea, at which time he fractured three lower vertebrae.  
He said he was casted for six months in a body and left leg 
cast, and currently complained of pain upon walking.  X-rays 
of his lumbar spine showed degenerative changes with narrowed 
intervertebral disc space in the lumbar vertebral bodies, 
more so at L5-S1, and osteophyte formation.  There were also 
posterior osteophytes encroaching upon the neuroforamen 
between L2-L3.  The diagnostic impression was "[m]echanical 
back pain with a history of previous injury and fracture with 
mild loss of sensation the L5 distribution on the left foot.  
Strength is well preserved at this time.  He has no evidence 
of myelopathy.  Range of motion also is fairly well 
preserved."  The examination report indicates that the 
veteran's service medical records were apparently destroyed 
in a fire in 1972, but there is no indication as to whether 
the examiner reviewed the veteran's claims file.

Thereafter, in a May 1998 Addendum, the VA examiner stated, 
"It is most likely that [the veteran's] low back pain is 
related to his service injury.  I did not have his specific 
reference to go by as mentioned previously, however, with his 
history of lumbar injury that required casting for a 
prolonged amount of time, it is very likely that this can be 
related to his current low back pain."

Pursuant to the Board's November 1998 Remand, in 1999, as 
noted above, the RO made several requests to the NPRC 
regarding obtaining in-service treatment records of the 
veteran's claimed injury.  In June 2000, the NPRC reported 
that there were no sick reports on file for the unit during 
1951, and supplied a copy of morning reports that showed the 
veteran "duty to absent sick hospital" on March 8, 1951, 
and returning to duty on March 12, 1951.  In September 2000, 
the NPRC reported that there were no hospital records on file 
for the veteran in 1951.

The veteran underwent VA orthopedic examination in October 
2001 (the examination report indicates that the examination 
was performed on January 29, 2001, but the date was crossed 
out and "10/22/01" written on the report).  The examiner 
noted that the claims file was present, along with a copy of 
the Board's Remand, which was reviewed "in great detail".  
According to the examination report, the veteran, 71 years of 
age, gave history of a low back injury in March 1951 while he 
was stationed in South Korea.  He said he was treated in Camp 
Omea Hospital in Japan that month, and remained hospitalized 
until August 1951.  He reported that he fractured his 
vertebra, and was in a cast for six months.  The examiner 
noted that there was no record pertaining to that account 
available in the claims file.  Post-service, the veteran said 
he had worked at numerous jobs, including painting and 
construction.  He also reported having been injured in a 1991 
motor vehicle accident, after which he hurt all over his 
body.  He denied loss of consciousness.  The veteran 
complained of low back pain on minimal exertion and any type 
of physical exertion.  His lower back pain was mostly 
localized to the lower back, and non-radiating.  He denied 
any bowel or bladder incontinence.  He denied any weakness or 
numbness in the lower extremities.  He said his low back pain 
would worsen on physician exertion or any type of strenuous 
activity. 

Upon clinical evaluation by the examiner, the veteran was 
alert and oriented, with normal motor strength (5/5).  His 
reflexes were 2+ and his toes were downgoing.  Sensation was 
intact to pinprick, and gait and coordination were within 
normal limits.  Range of motion of the lumbosacral spine was: 
forward flexion to 90 degrees; extension to 35 degrees; side 
flexion, left and right, to 20 degrees; and left and right 
rotation to 18 degrees.  The straight leg raising test and 
Patrick's maneuver were negative.  There was no pain elicited 
on any of the above ranges of motion.  X-rays of the lumbar 
spine revealed degenerative spondylosis in a scoliotic spine; 
disc spaces narrowed between L2-3, L3-4 and L5-S1; calcified 
posterior ligaments or protruding disc at these levels, and 
some loss of lordotic curvature.

In the VA examiner's clinical impression, the veteran may 
have degenerative joint disease secondary to normal aging, 
with a need to rule out progression or worsening of 
degenerative joint disease.  The examiner reported that there 
was no evidence of lumbosacral radiculopathy on clinical 
examination.  In the examiner's opinion, "the patient's 
chronic low back is not related in any way to the injury 
which he sustained in Korea or while in service.  This [is] a 
totally different entity and possibly related to normal aging 
process and may be related to patient's heavy exertion of 
painting and doing construction which he did after he got out 
of service."  Further, the VA examiner commented that the 
veteran's low back pain was not secondary to any type of 
injury that he sustained while in service and that "[t]here 
are no records available to my knowledge" and that "this is 
totally an independent entity from any type of injury while 
in service and is secondary to his aging and jobs which he 
did when he came out of service."
II.  Legal Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested service connection for a low back 
disorder.  Before addressing this issue, the Board notes 
that, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, No. 00-7122, 
slip op. at 14-15 (Fed. Cir. May 20, 2002) (stating that 
Dyment "was plainly correct").  But see Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that provisions of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to an attempt to reopen a claim by 
submitting new and material evidence, pursuant to 38 U.S.C. 
§ 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board has carefully considered the unfortunate absence of 
service medical records in the present case.  As noted above, 
VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See VCAA § 3(a) (now codified at 38 
U.S.C. § 5103A (West Supp. 2001)).  The Board is aware of the 
decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
whicht held that a single request for pertinent service 
medical records does not fulfill the duty to assist, and that 
inherent in the duty to assist is a requirement to notify the 
veteran if VA is unable to obtain pertinent service medical 
records so that the veteran may know the basis for the denial 
of his claim; may independently attempt to obtain service 
medical records; and may submit alternative evidence.

With further regard to Hayre, cited above, the Board notes 
that another panel of the Federal Circuit, thereafter, 
determined that the holding in Hayre was an "extremely 
narrow" one.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).  Although the opinion contained some broad language, 
the holding was limited to the factual situation presented 
where an RO had breached the duty to assist by failing to 
obtain pertinent service medical records specifically 
requested by the claimant and then failing to provide the 
claimant with notice explaining the deficiency.  Id.

Following the panel decision in Cook, supra, a petition for 
rehearing en banc was filed.  The Federal Circuit, en banc, 
granted the motion for rehearing, vacated its judgment in 
Cook, and withdrew the accompanying opinion.  The en banc 
panel requested further briefs addressing the validity of 
Hayre as law and the question of whether a failure of the 
duty to assist under the law and regulations applicable at 
the time can constitute clear and unmistakable error under 38 
U.S.C.A. § 5109A.  Cook v. Principi, No. 00-7171 (Fed. Cir. 
Jan. 4, 2002) (en banc) (argued July 9, 2002).

In this case, in 1992, the RO received notification from the 
NPRC that a fire had destroyed the veteran's service medical 
records in July 1973.  The record indicates that the veteran 
was unable to secure and provide service medical records on 
his own.  Furthermore, repeated requests by the RO to the 
NPRC for alternative records, including morning reports and 
hospital records, did not yield evidence of treatment for a 
back injury in 1951 in service, as claimed by the veteran.

Having carefully considered the provisions of the VCAA and 
the decision in Hayre in light of the record on appeal, the 
Board finds that the development of this claim with respect 
to the service medical records has been consistent with the 
provisions of the law.  The RO repeatedly attempted to locate 
the veteran's service medical records; however, those records 
cannot be obtained.

The Board is mindful that the Court has held that, in cases 
where records once in the hands of the Government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein is undertaken with this heightened 
duty in mind. 

Thus, the Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC's issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, an 
April 2002 note in the file indicates that the veteran was 
notified by telephone of the Veterans Claims Assistance Act 
and the new duty to assist regulations, and that he indicated 
he had no additional evidence to submit in support of his 
claim.  

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See VCAA § 3(a) (now codified at 38 
U.S.C. 5103A(d)).  The VA compensation examinations afforded 
the veteran in 1998 and 2001, described herein, satisfied 
this obligation.  Thus, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the appellant will not be prejudiced by our 
proceeding to a decision on the basis of the evidence 
currently of record regarding his claim for service 
connection for a low back disorder.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by active military service.  
In addition, for certain chronic disorders, such as 
arthritis, even if there is no record of arthritis in 
service, its incurrence in service will be presumed if it is 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2001).  However, that does 
not end the Board's inquiry.

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred or aggravated in service - that is, what happened 
then - not the question of either current disability or a 
nexus to service, as to both of which competent medical 
evidence is generally required.  See, e.g., Caluza v. Brown, 
7 Vet. App. at 504.  Thus, the "clear and convincing 
evidence to the contrary" provision of section 1154(b), 
which lessens the evidentiary burden for combat veterans, 
applies only to the service-incurrence element of a claim and 
not to the current-disability and service-nexus elements.  
The Court has emphasized that an unbroken line of cases since 
Caluza has held that the term "service connection" as used 
in 38 U.S.C.A. § 1154(b) refers to proof of incurrence or 
aggravation of disease or injury in service rather than to 
the legal standard for entitlement to payments for a 
disability.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), citing Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

The veteran has contended that service connection should be 
granted for a low back disorder.  Although the available 
service records do not document his claimed in-service injury 
from a grenade blast, and his subsequent hospitalization and 
treatment, the appellant's contentions are presumed credible 
for the limited purpose of the service-incurrence component 
of his claim, because he is a combat veteran.  See 38 C.F.R. 
§ 1154(b).  The Board is very concerned that the exigencies 
of combat should never impair a veteran's ability to pursue a 
later claim, and, thus, we accept his account, as a layman, 
of what befell him in service.  The vital question in this 
case, however, is medical, i.e., whether he now has 
disability which resulted from the injury in service, or 
whether his current disability arose later, from events 
unrelated to service.

Although the evidence shows that the veteran currently has 
degenerative arthritis in his lumbar spine, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, as discussed above, it appears that most of 
the veteran's service medical records were, unfortunately, 
destroyed in a fire at the NPRC.  However, the record 
reflects that his spine was normal on separation from 
service, and the first post-service evidence of record of 
back pain is from 1964, more than ten years after his 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's low back 
disorder to service or any incident of service has been 
presented.

The Board wishes to note that its 1997 and 1998 remands were 
issued, in part, in order to obtain an informed medical 
opinion that specifically addressed whether the veteran's 
current low back disorder was incurred in service.  That VA 
opinion was obtained, based upon clinical examination 
findings, a history as presented by the veteran, and all the 
medical evidence of record.  In the present case, as set 
forth above and discussed below, there is no competent 
medical evidence suggesting a causal relationship between the 
veteran's current low back disorder and service. 

In support of his assertions, the veteran would point to the 
conclusion of the March 1998 VA examiner who said it was 
"most likely" that the veteran's low back pain was related 
to his service injury.  As an initial matter, the Board would 
observe that the only thing that VA examiner linked to the 
veteran's service was a symptom, i.e., pain.  He did not link 
any specific low back disability to the veteran's time in 
service nor did he actually identify, in any systematic way, 
each current low back disability.  As noted above, X-ray 
reports have variously indicated the presence of mild 
hypertrophic changes, narrowed disc space, sclerosis, 
osteopenia, degenerative changes and osteophyte formation.  
It is also unclear whether that examiner had reviewed the 
veteran's claims file prior to the examination, as there is 
no note to that effect in the examination report. 

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence, and is not compelled to accept a 
physician's conclusory opinion.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Moreover, a bare transcription 
of lay history as to an injury, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In his October 2001 opinion, the VA medical examiner opined 
that the veteran's chronic low back pain was not related "in 
any way" to an injury sustained in Korea or while in 
service.  The VA physician, who had reviewed the veteran's 
claims file, concluded that the veteran's current low back 
disorder was "a totally different entity and possibly 
related to normal aging process and may be related to 
patient's heavy exertion of painting and doing construction 
which he did after he got out of service."  The Board is 
persuaded that the most recent VA examiner's opinion is the 
most convincing, in that he had the opportunity to review the 
medical evidence in the claims file and the clinical 
examination findings.

As to the opinion of the March 1998 VA examiner, the Board 
finds that, as noted above, the examiner did not diagnose a 
back disability, only a symptom, e.g., back pain.  
Furthermore, his opinion was based on a history provided by 
the veteran.  See Reonal and LeShore, supra.  The physician 
said that it was most likely that the veteran's low back pain 
was related to his service injury.  However, that opinion 
also notes that the examiner did not have the veteran's 
"specific reference to go by as mentioned previously".  In 
fact, there is no evidence, certainly no medical evidence, 
that that the veteran suffered a concussion injury, let alone 
was hospitalized and in a body cast for several months in mid 
1951.  Furthermore, the 1983 claim for benefits reflects that 
the veteran's arthritis began in 1982, but in the claim 
received in 1992, he indicated that his arthritis began in 
1963.  Thus, the 1998 VA examiner assumed facts not in 
evidence, and his opinion, although doubtless sincerely 
rendered, is, for that reason, not accorded great weight by 
the Board.  See Reonal, supra. 

On the other hand, the 2001 VA examiner stated that he had 
reviewed the evidence of record, and the Board's Remand, in 
great detail.  He explained that the veteran's current low 
back pain was a "totally different entity" from an injury 
in service.  He opined that the veteran's low back pain was 
not secondary to any type of injury sustained in service, 
noted there were no records of such injury, and opined that 
the current low back pain was secondary to the veteran's 
normal aging and to post-service jobs. 

Thus, the opinion of the 1998 VA examiner is accorded less 
weight than that of the 2001 VA examiner, because the later 
examination was based upon a more thorough analysis of the 
known history, previous medical records, and present clinical 
findings.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder.  Thus, this claim 
must be denied. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 
3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant. 38 U.S.C.A. § 
5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Ferguson v. Principi, No. 01-7012, slip op. at 
8 (Fed. Cir. Dec. 4, 2001); Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).

The Board appreciates the obvious sincerity of the veteran 
and his wife in pursuing this claim, including their 
testimony at the October 1996 personal hearing at the RO.  As 
discussed above, the Board has remanded this case in 1997 and 
again in 1998 in an attempt to obtain the medical evidence 
and service medical records to substantiate the veteran's 
contentions, has reviewed the entire record, and has 
determined that the evidentiary record is adequate to support 
this decision.  We reiterate that we have no reason to doubt 
the veteran's description of his in-service combat injury, 
but, even assuming the events occurred as he has described, 
the medical evidence does not support a conclusion that his 
present back condition is a result of such an injury in 
service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has a low back 
disorder related to service or any incident thereof.  Thus, 
thus the preponderance of the evidence is against the claim 
and it must be denied..


ORDER

Service connection for a low back disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

